             Case 1:18-cr-00104-DAD-BAM Document 20 Filed 06/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-104-DAD-BAM

11              Plaintiff,                                JOINT STAUS REPORT;
                                                          STIPULATION AND ORDER TO
12      v.                                                CONTINUE STATUS CONFERNCE

13   AURORA CUARA

14              Defendant.

15

16                                           BACKGROUND

17           The parties last appeared before the Court on February 24, 2020. Dkt. 17. At that time,

18 defense requested a further continuance to undertake additional investigation. The matter was

19 set for further status conference on June 8, 2020. Id. On May 20, 2020, the Court issued a

20 minute order directing the parties to submit a joint status report “informing the court of the status

21 of the case, including whether any change of plea is anticipated, a proposed date for a status

22 conference or change of plea, and whether defendant agrees to exclude time to the next date.”

23 Dkt. 18. The parties’ response appears below.

24                            STIPULATION AND [PROPOSED] ORDER

25           The parties stipulate and agree that since the previous status conference, they have

26 attempted to perform additional investigation on the matters discussed during that status

27 conference. As part of that investigation, the parties believe it is necessary to conduct additional

28 interviews with witnesses. During the time of the COVID-19 pandemic, such interviews have

29                                                    1
           Case 1:18-cr-00104-DAD-BAM Document 20 Filed 06/02/20 Page 2 of 3


 1 become more difficult to accomplish. The parties anticipate that a further status conference in

 2 approximately 90 days would allow enough time to accomplish this investigation and to

 3 incorporate it in their plea negotiations.

 4          The parties are hopeful that a change of plea will occur in this case, but the terms of any

 5 plea agreement will be affected by the further investigation they are undertaking.

 6          The parties propose a further status conference on or after September 14, 2020. The

 7 parties agree that time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161,

 8 because the interest of the public and of the defendant in a speedy and public trial are

 9 outweighed by the need for defense preparation, plea negotiation, and continuity of counsel.
10

11                                                                Respectfully submitted,

12                                                                McGREGOR W. SCOTT

13                                                                United States Attorney

14

15 DATED: June 1, 2020                                    By:     /s/ Michael G. Tierney         _

16                                                                Michael G. Tierney
                                                                  Assistant United States Attorney
17

18

19 DATED: June 1, 2020                                    By:     /s/ Marc Days___________
20                                                                March Days
21                                                                Attorney for Aurora Cuara

22

23

24

25

26

27

28

29                                                   2
           Case 1:18-cr-00104-DAD-BAM Document 20 Filed 06/02/20 Page 3 of 3


 1                                              ORDER

 2
            IT IS SO ORDERED that the status conference currently set for June 8, 2020 is
 3
     continued to September 14, 2020 at 1:00 p.m. before Magistrate Judge Barbara A.
 4
     McAuliffe. Time will be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, because the
 5
     interest of the public and of the defendant in a speedy and public trial are outweighed by the need
 6
     for defense preparation, plea negotiation, and continuity of counsel.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     June 2, 2020                               /s/ Barbara    A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                                                    3
